Citation Nr: 0518218	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-28 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which, in pertinent part, denied the veteran's 
application to reopen a previously denied claim of service 
connection for PTSD.  In September 2003, a Decision Review 
Officer of the RO denied the veteran's claim of entitlement 
to service connection for PTSD on the merits.

Although the RO has adjudicated the issue of entitlement to 
service connection for PTSD on the merits, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the PTSD claim, 
but that additional development is necessary regarding the 
underlying service connection claim.  Accordingly, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a September 1994 rating decision; the veteran did 
not appeal this decision.

2.  Evidence received since the September 1994 decision 
raises a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1994 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2004).

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in September 1994, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
did not appeal this decision.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, 
the September 1994 decision became final in September 1995 
since the veteran did not file an appeal from it.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in February 2002.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Very briefly, the evidence before the VA at the time of the 
prior final RO decision consisted of the veteran's service 
medical records, post-service medical records, a March 1990 
report of VA examination, and the veteran's own statements.  
The RO found that as the veteran had not been diagnosed with 
PTSD in his VA examination, he had not submitted any new or 
material evidence, and his application to reopen the claim 
was denied.

After the denial of this application to reopen his claim for 
service connection, the veteran again sought to reopen the 
claim in February 2002.  Evidence received since the last 
final RO decision is not cumulative of other evidence of 
record and raises a reasonable possibility of substantiating 
the veteran's claim.

In support of his application to reopen his claim for service 
connection for PTSD, the veteran submitted VA treatment 
records dated through June 2003, within which no diagnosis of 
PTSD was made.  He also submitted several letters indicating 
that he had received additional psychiatric treatment.  The 
first letter, written by private physician Ibzan Perez, M.D., 
is undated, but indicates that it summarizes treatment dated 
in December 1989.  Dr. Perez reported that he diagnosed the 
veteran with PTSD with severe depressive symptomatology and 
psychotic features.  The second letter, dated in June 2002, 
was written by Juan J. Freytes, the Team Leader at the 
Veteran's Center in Arecibo, Puerto Rico.  This letter 
indicated that the veteran underwent psychological assessment 
and participated in a Vietnam veterans' group session in the 
summer of 1989.  Mr. Freytes noted that the veteran was not 
able to provide many details related to his war experiences 
due to claimed "amnesia," thus making it difficult to 
assess war stressors.  The next letter was written by Rosa A. 
Coca, M.D., the veteran's private physician, in July 2002.  
In this letter, Dr. Coca concludes, based on the veteran's 
own account of his history, that he is suffering from PTSD.  
Dr. Coca additionally noted that the veteran needed better 
medical evaluation.  The final note submitted was written in 
December 2002 by VA psychiatrist Maria Teresa Ramirez, M.D.  
In this note, Dr. Ramirez described the veteran's current 
symptoms and noted that he had severe sleep disturbances and 
nightmares of Vietnam experiences.  It was noted that he had 
worked as a guard in Vietnam for 30 to 45 nights 
consecutively with "with experiences of active combat & 
assault; exposed to dead bodies and wounded while traveling 
from one camp to other."  Dr. Ramirez gave the following 
diagnosis:  Generalized Anxiety Disorder R/O PTSD.

In August 2003, the veteran underwent a VA Compensation and 
Pension examination for PTSD.  The Board notes that during 
this examination, the veteran did not report any stressors.  
The examination findings show that he was anxious, his affect 
was constricted, he had good attention, and fair 
concentration and memory.  His speech was clear and coherent, 
he was not hallucinating, nor was he suicidal or homicidal.  
His insights and judgment were fair.  The examiner concluded 
that the veteran did not meet the DSM-IV stressor criteria 
for PTSD, and he diagnosed the veteran with generalized 
anxiety disorder.

The Board finds that while the additional VA treatment 
records, the results of the August 2003 VA examination, and 
the letters submitted by Mr. Freytes, Dr. Perez, and Dr. 
Ramirez are new, in the sense that they have not previously 
been considered, they are not material.  Neither the records, 
the results of the examination, nor the letters establish a 
diagnosis of PTSD.  Therefore, they do not establish a fact 
necessary to substantiate the claim, and the claim cannot be 
reopened on the basis of this evidence.  See 38 C.F.R. 
§ 3.156(a).

Following the submission of his Notice of Disagreement, 
however, the veteran did submit evidence that is both new and 
material.  In July 2004, the veteran submitted additional VA 
treatment records, dated from June 2003 to July 2004, which 
show that he was diagnosed with PTSD by Dr. Ramirez in April 
2004 and that he has received regular treatment for PTSD 
since that time.  The Board finds that the veteran's current 
diagnosis of PTSD is new and material evidence.  The April 
2004 diagnosis was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Thus, the claim for service connection is reopened.  
This does not mean that service connection is granted.  
Rather, the merits of the claim for service connection will 
have to be reviewed on a de novo basis after completion of 
additional development, as discussed in the remand below.


ORDER

The claim for service connection for PTSD is reopened.


REMAND

As the Board has determined that the previously denied claim 
for service connection for PTSD may be reopened, the second 
step for the Board in this case is to assess the new and 
material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. 
Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new 
and material" evidence does not mean that the case will be 
allowed, but rather that the case will be reopened and 
considered in the context of all other evidence for a new 
determination of the issue.  Smith v. Derwinski, 1 Vet. App. 
178, 179-80 (1991).  

While a diagnosis of PTSD has been made in this case, the 
diagnosis lacks adequate reference to the stressors and other 
grounds upon which the diagnosis was based.  The record does 
not contain sufficient evidence for VA to make a decision on 
the claim.  As it is not clear whether the veteran engaged in 
combat, his alleged stressors must be verified by official 
service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  In a statement dated in July 2002, the veteran 
alleged that while he was at Chu Lai, the base received in-
coming mortar or rocket fire, with one explosion so close 
that he "felt the strike in my body."  The United States 
Court of Appeals for Veterans Claims has held that a 
mortar/rocket attack may in some cases be a satisfactory 
stressor for PTSD.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Because the veteran has not provided detailed 
information sufficient to verify a claimed stressor through 
the U.S. Armed Services Center for Unit Records Research 
(CURR), no attempt to verify has yet been made.  

The RO should request the veteran to provide sufficient 
detailed information to permit stressor verification through 
CURR.  The veteran is advised that this information is 
vitally necessary to obtain supportive evidence of the 
stressful events and that he must be as specific as possible 
because without such details an adequate search for verifying 
information cannot be conducted.

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO should obtain copies of 
pertinent pages from the service 
personnel records for the veteran, to 
include information as to dates, 
places, and units of assignment.

2.  The veteran should be asked to 
provide additional details concerning 
the mortar or rocket attack he was 
subjected to while he was at Chu Lai, 
to include the month and year of this 
event.  He should also be asked to 
provide detailed information as to any 
other stressful event(s) he experienced 
during his service, such as dates, 
places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved in the events, including their 
names, ranks, units of assignment, or 
any other identifying detail.  

3.  If the veteran provides sufficient 
information to permit CURR to conduct 
meaningful research, the RO should 
forward the veteran's statements 
regarding alleged PTSD stressors, as 
well as copies of his service personnel 
records and any other relevant 
evidence, to CURR, and request that 
CURR attempt to verify the alleged 
stressors.

4.  If CURR is able to provide 
information verifying a claimed 
stressor, the veteran should be 
scheduled for a psychiatric examination 
to ascertain the nature and etiology of 
any acquired psychiatric disorder.  The 
RO should specify the stressor(s) it 
has determined are corroborated by the 
evidence of record, and instruct the 
examiner that only those events may be 
considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The claims folder for the 
veteran should be furnished to the 
examiner.  Any indicated diagnostic 
studies, including psychological 
testing and PTSD sub-scales, must also 
be accomplished.  All established 
psychiatric diagnoses are then to be 
fully set forth.  The examiner should 
state whether or not the veteran 
currently meets the DSM-IV criteria for 
a diagnosis of PTSD.

5.  After ensuring that any other 
necessary development has been 
completed, the RO should readjudicate 
the claim for service connection for 
PTSD.  If the decision remains adverse 
to the veteran, the RO should provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


